Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 19 February 1815
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



Quincy Febry 19th 1815.

my dear Caroline must be informd that her Grand mothers Eyes are so much afflicted as to oblige her to put on the Green Shade which her dear Mother made for her Grandfather, and this prevents her reading or writing for the present, Yet she cannot refrain from addressing a few lines to her to acknowledge her welcome Letter of and to congratulate her upon the Restoration of peace to their beloved Country; an Event altho earnestly desired, was yet unexpected as to the Time—may we receive It, as becomes an Independent Nation, asscribing, It to that Being who Ruleth amidst the Inhabitants of the Earth, who maketh our Enemies to be at peace with us, and who at the same time has given such success to our Arms, as is wonderous in our Eyes. History does not furnish us a parelell to the victory at N orleans, I mean as it respects the Numbers slain of the British, and the very few in number who fell upon our side—The loss of our Ship the President, I lament as a sacrifice of Lives, but not of National honour to surrender to such superior force, & after engageing and silencing a frigate of equal force, with as , not a single Ship of war belonging to us has but has gatherd fame and renown for our Country—and our forces by land, have retrieved our Reputation so much injured at the Commencment of the War by Genl Hall and others for a short period, the victory at N orleans closes it with Glory to American valour
and what with her thousand Ships and her tens of thousands troops has G Britain to Boast, will the destruction of an Infant City, weak and unfortified almost unmann’d Emblazon her prowess or transmit her Glory to posterity, No exulting as she did at the Deed, translating the Glorious feint into all  the foreign Languages of Europe and sending the Gazets to the different powers. how was it received—with disgust with abhorrence. Not a foreign minister in France would attend Lord Willingtons Dinner of or Ball tho invited Guests
If the loss of that City will remain as it must a Stain, and a Shame upon the annals of our  Country & upon our Administration—it will reflect no honour upon the British Nation—History I hope will impartially Recount the Truth—
and now my dear Girl we will say Something of our domestic affairs, upon the 23 of Novbr your uncle in a Letter to me Says mr and Mrs Smith are here and well with a lovely Infant 8 Months old. in an other Letter of 26 December to Your Granfather, he says that he shall go to Paris in about ten days, and send for mrs Adams to meet him there and he shall wait there for further orders from the P—that the other Gentlemen will embark the beginning of April for America. he does not make any  mention of Your Brother. you or your Father I should suppose must have Letters from him. If so let me know
As to the treaty, I shall make no comments untill I See it. If all has not been obtaind which we wished for at the door of N England lies the blame—her opposition to the Administration, and every measure of National defence and her condemnation of the war as unjust, gave G Britain courage to insist upon terms which she would not have dared to have done if the whole Nation had been united. with such obsticals I wonder so much has been yealded as has been obtaind,
tell your Brother that your Grandfather was much pleased with his Letter, and intends writing to him, but  a new correspondent has lately sprung up who keeps him employ’d for the present, and he writes very slow, which Susan is very glad of You know how dearlyshe loves to coppy—Harriet releived her some when she was here. but now we are all imprisoned, for yesterday we had Such a fall of Snow and so banked that I do not beleive we shall see the last of it these three months no mails yesterday and no meeting to day Sunday as it is people are turning out with Teems and Shovels to dig out.
my dear Child, when any Friend desires You to procure some patterns for to work Small caps be so kind as to send to me for them.
I cannot say how much I long to see you, and to hold some hours of sweet converse with you—may I live to see the day which will give joy / to your truly affectionate / GrandmotherA A
